Grice, Justice.
This appeal is from a judgment remanding the petitioner to the custody of the warden following a hearing on a petition for the writ of habeas corpus.
Michael Musgrove filed his petition in the Superior Court of Tattnall County against the respondent S. Lamont Smith, Warden of the Georgia State Prison. It alleged in essence that he was being detained illegally by virtue of a life sentence for murder which was predicated upon an indictment returned by an illegally constituted grand jury, contrary to the decision of Whitus v. Georgia, 385 U. S. 545 (87 SC 643, 17 LE2d 599).
*673' Upon the hearing the evidence showed that the petitioner was a white man, and did not show any violation of his rights by systematic exclusion of Negroes from the grand jury which indicted him, as contended.
Therefore, the Whitus case, supra, is not applicable.
Rather, holdings of this court are decisive: “Under the decisions in Massey v. Smith, 224 Ga. 721 (164 SE2d 786), and Clark v. Smith, 224 Ga. 766 (164 SE2d 790), the prisoner has no standing to complain that the grand and traverse juries may have been so composed as to systematically exclude Negroes since he is a white man and makes no showing as to how he was harmed or prejudiced by the exclusion of Negroes.” Neal v. Smith, 226 Ga. 96 (2) (172 SE2d 684).

Judgment affirmed.


All the Justices concur.